                  Case 2:21-mj-30256-DUTY ECF No. 1, PageID.1
                                               AUSA:   Gjon JuncajFiled 05/27/21 Telephone:
                                                                                   Page 1 of   8 226-9100
                                                                                            (313)
AO 91 (Rev. 11/11) Criminal Complaint            Task Force Officer:     Avraham Goldstein              Telephone: (313) 202-3400

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan

United States of America
   v.
Michael Payne Holt, Jr.                                                   Case: 2:21−mj−30256
                                                                          Assigned To : Unassigned
                                                                          Date : 5/27/2021
                                                                          CMP USA V SEALED (kcm)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of                  March 2021                   in the county of                Wayne       in the
        Eastern          District of       Michigan       , the defendant(s) violated:
                   Code Section                                            Offense Description
18 U.S.C. 922(g)(1)                                    Felon in possession of a firearm.
21 U.S.C. 841(a)(1)                                    Manufacture, distribute, dispense, or possess with intent to manufacture,
                                                       distribute, or dispense a controlled substance.




          This criminal complaint is based on these facts:
See attached affidavit




✔ Continued on the attached sheet.

                                                                                            Complainant’s signature

                                                                       Avraham Goldstein, Task Force Officer
                                                                                             Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

          May 27, 2021
Date:                                                                                          Judge’s signature

City and state: Detroit, Michigan                                      Curtis Ivy, Jr. United States Magistrate Judge
                                                                                             Printed name and title

                                                                                                                        Save   Print
   Case 2:21-mj-30256-DUTY ECF No. 1, PageID.2 Filed 05/27/21 Page 2 of 8




             AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

        I, Task Force Officer Avraham Goldstein, being sworn, depose and state the

following:

                                  INTRODUCTION

        1.     I am a Police Officer with the Detroit Police Department (DPD) and,

since August 2020, have been assigned to the Bureau of Alcohol, Tobacco, Firearms

and Explosives (ATF) as a Task Force Officer (TFO). I am an “investigative or law

enforcement officer of the United States” within the meaning of Title 18, United

States Code, Section 2510(7), and I am empowered by law to conduct investigations

and make arrests of offenses enumerated in Title 18, United States Code, Section

2516.

        2.     I have received extensive training at the Detroit Police Academy, where

I graduated from in January 2017. I have personally investigated and assisted in

numerous of cases that resulted in search warrants, arrests, prosecutions, and the

seizure of large quantities of narcotics and firearms.

        3.     During my time in law enforcement, I have participated in numerous

criminal investigations, involving firearms crimes, narcotics crimes, homicides, and

offenses by criminal street gangs, among others. I have authored numerous affidavits

in support of state criminal complaints, search warrants, and arrest warrants. In

addition, I have utilized a variety of investigative techniques and resources as a Task
    Case 2:21-mj-30256-DUTY ECF No. 1, PageID.3 Filed 05/27/21 Page 3 of 8




Force Officer, including physical and electronic surveillance, undercover and

various types of informants, and cooperating sources. Through these investigations,

my training and experience, and conversations with other agents and other law

enforcement personnel, I have become familiar, not only with firearms violations,

but also with methods used by gang members and drug traffickers to smuggle and

safeguard controlled substances, to distribute controlled substances, and to collect,

launder, hide, disguise or conceal related proceeds. I am familiar with methods

employed by gang members and large narcotics organizations to attempt to thwart

any investigation of their criminal activity. These tactics, employed in part to evade

law enforcement, include their criminal use of and association with: multiple

residences, multiple cellular phones, counter surveillance, smuggling schemes, false

or fictitious identities, coded communications and conversations, and the use of

firearms to ensure facilitation of the illegal activity.

      4.     The statements contained in this affidavit are based, in part, on my

review of written police reports by the Detroit Police Department and the Macomb

County Sherriff’s Office. This affidavit also includes information provided to me by

and/or through other law enforcement agents, investigators and individuals with

knowledge of this matter, my investigation, and the review of documents.

      5.     This affidavit establishes probable cause to believe that Michael Payne

                                            2
   Case 2:21-mj-30256-DUTY ECF No. 1, PageID.4 Filed 05/27/21 Page 4 of 8




HOLT Jr. (Date of Birth XX/XX/1976) violated 18 U.S.C. § 922(g)(1), as a felon in

possession of a firearm and, Title 21 U.S.C. §841(a)(1), Manufacturing,

Distributing, Dispensing or Possessing with Intent to Manufacture, Distribute or

Dispense Controlled Substance. This affidavit does not include all the information

known to law enforcement related to this investigation.

                               PROBABLE CAUSE

      6.     In March 2021, I received information from members of the Detroit

Police Department’s 3rd Precinct Special Operations Unit of a potential narcotics

supplier. Officers identified the supplier as Michael Payne HOLT Jr.

      7.     In March 2021, Detroit Police Department Officers conducted

surveillance in the area of Michigan Ave and 23rd Street, in Detroit, Michigan. That

area was a location that officers had reason to believe, and confirmed through

surveillance, that HOLT was selling narcotics from.

      8.     During their surveillance at Michigan Ave. and 23rd Street, Officers

observed what appeared to be multiple hand to hand drug transactions between

HOLT and other individuals. Subsequent traffic stop investigations of individuals

who appeared to have purchased narcotics from HOLT revealed the individuals were

in possession of different narcotics packaged for individual street sale.

      9.     On April 25, 2021, HOLT was arrested by the Macomb County


                                          3
   Case 2:21-mj-30256-DUTY ECF No. 1, PageID.5 Filed 05/27/21 Page 5 of 8




Sherriff’s Office for Malicious Destruction of Property at the residence of his ex-

wife. As deputies arrived at the scene HOLT was in his vehicle attempting to leave

the residence. Deputies stopped the vehicle and placed HOLT into custody. Deputies

searched HOLT’s vehicle and located a black Smith & Wesson M&P 40 handgun

with serial number NBX8175. There were 2 magazines, one loaded in the firearm,

and each containing (12) rounds of .40 caliber ammunition. Deputies also observed

a white powdery substance that was field tested for narcotics. The test revealed the

white powdery substance was cocaine. Deputies recovered 177 grams of cocaine.

Deputies located a brown and gray powdery substance that tested positively for

Fentanyl Compound or Methamphetamine. The weight of the brown and grey

powdery substance was 130 grams. Deputies recovered (24) Alprazolam 2mg pills,

(46) Alprazolam 1mg pills, (24) Acetaminophen and Oxycodone Hydrochloride

325mg / 10mg pills from the vehicle as well.

      10.      Deputies recovered $17,594.00 from the vehicle, in the following

denominations:

            • One Hundred Seventeen (117) $1 bills totaling $117;

            • One (1) $2 bill totaling $2;

            • One Hundred Fifty-Nine (159) $5 bills totaling $795;

            • Sixty Two (62) $10 bills totaling $620;

                                             4
    Case 2:21-mj-30256-DUTY ECF No. 1, PageID.6 Filed 05/27/21 Page 6 of 8




            • Six Hundred Sixty Three (663) $20 bills totaling $13,260;

            • Six (6) $50 bills totaling $300; and

            • Twenty Five (25) $100 bills totaling $2,500

I know from training and experience, of hundreds of narcotic investigations, that the

possession of large amounts of currency in various denominations is indicative of

the sales of narcotics.

      11.       In April 2021, I reviewed a Computerized Criminal History (CCH) of

HOLT, which revealed HOLT has been convicted of the following felonies:

            •      1995 – Weapons-Concealed Carrying, 3rd Circuit Court- Wayne

                   County;

            •      1996 – Controlled Substance DEL/MFG, less than 50 grams, 3rd

                   Circuit Court- Wayne County;

            •      1997– Controlled Substance – Possess (Cocaine, Heroin or another

                   narcotic) less than 25 grams – Pled Guilty (2 counts), 3rd Circuit

                   Court- Wayne County;

            •      2004 – 1) Controlled Substance – Possess (Cocaine, Heroin or

                   another narcotic) less than 50 grams and 2) Controlled Substance

                   Delivery/Manufacture Marijuana/Synthetic Equivalents, 3rd Circuit

                   Court- Wayne County;

                                            5
     Case 2:21-mj-30256-DUTY ECF No. 1, PageID.7 Filed 05/27/21 Page 7 of 8




             • 2010- Controlled Substance – DEL/MFG (Cocaine, Heroin or another

               Narcotic) Less than 50 grams, 3rd Circuit Court- Wayne County; and

             • 2010- 1) Weapons Felony Firearm, 2) Police Officer

               Assaulting/Resisting/Obstructing, and 3) Controlled Substance –

               DEL/MFG (Cocaine, Heroin or Another Narcotic) 50-449 grams, 3rd

               Circuit Court- Wayne County.

       12.     On April 28 2021, Interstate Nexus Expert S/A Josh McLean advised,

based on a verbal description of the firearm, without physically examining the

firearm, the aforementioned Smith & Wesson M&P 40 handgun is a firearm as

defined under 18 U.S.C. § 921, and that it was manufactured outside the state of

Michigan and therefore had traveled through interstate and/or foreign commerce.

//

//

//

//

//

//

//

                                          6
   Case 2:21-mj-30256-DUTY ECF No. 1, PageID.8 Filed 05/27/21 Page 8 of 8




                                  CONCLUSION

      13.    Based upon the above information, probable cause exists to believe that

on April, 25, 2021, Michael Payne HOLT Jr., a multi-convicted felon, was in

possession of the above described firearms and narcotics, said firearms having

traveled in interstate commerce, in the Eastern District of Michigan, was in violation

of Title 18 U.S.C. § 922(g)(1) and Title 21 U.S.C. § 841(a)(1).



                                              Avraham Goldstein
                                              Task Force Officer, ATF




Sworn to and subscribed to me in my presence
and/or by reliable electronic means this 27th
day of May, 2021.


HONORABLE CURTIS IVY, JR.
UNITED STATES MAGISTRATE JUDGE




                                          7
